    Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 1 of 25




       IN THE UNITED STATES DISTRICT COURT FOR THE
      SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                     §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
BRYAN COLLIER, Executive Director,             §
Texas Department of Criminal Justice,          §
Huntsville, Texas                              §
                                               § Civil No. 4:19-cv-01106
LORIE DAVIS, Director, Texas Department § ***CAPITAL CASE***
of Criminal Justice, Correctional Institutions §
Division, Huntsville, Texas                    §
                                               §
BILLY LEWIS, Warden, Texas Department §
of Criminal Justice, Huntsville Unit,          §
Huntsville, Texas                              §
                                               §
Defendants.                                    §

      COMPLAINT FILED PURSUANT TO 42 U.S.C. § 1983

   Mr. Murphy is scheduled to be executed on March 28, 2019.

         David R. Dow                          Jeffrey R. Newberry
   Texas Bar No. 06064900                    Texas Bar No. 24060966
University of Houston Law Center         University of Houston Law Center
       4604 Calhoun Rd.                         4604 Calhoun Rd.
   Houston, TX 77204-6060                    Houston, TX 77204-6060
      Tel. (713) 743-2171                       Tel. (713) 743-6843
      Fax (713) 743-2131                        Fax (713) 743-2131
  Email ddow@central.uh.edu               Email jrnewber@central.uh.edu

                Counsel Patrick Henry Murphy, Plaintiff

                                     i
       Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 2 of 25




                                       Table of Contents

Table of Authorities ................................................................................... iii

Table of Exhibits……. ................................................................................ v

COMPLAINT FILED PURSUANT TO 42 U.S.C. § 1983 ........................ 1

I.      Jurisdiction… .................................................................................... 2

II.     Venue           …………… ....................................................................... 2

III.    Parties……….. ................................................................................... 2

IV.     Procedural background ..................................................................... 3

V.      TDCJ’s Policy violates the First Amendment’s
        Establishment Clause because it is not neutral between
        religions…….. .................................................................................... 7

VI.     TDCJ’s Policy unjustifiably interferes with Murphy’s ability
        to practice his religion and therefore violates his First
        Amendment right to Free Exercise of religion. ............................. 15

VII. If the Court believes TDCJ’s policy does not interfere with
     Murphy’s right pursuant to the Free Exercise Clause, it
     should nonetheless find the policy violates the RLUIPA. ............. 17

VIII. Prayer for Relief .............................................................................. 17

Verification………….. ............................................................................... 19

Certificate of Service ................................................................................ 20



                                                     ii
      Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 3 of 25




                                   Table of Authorities

Cases

Burwell v. Hobby Lobby Stores,
    573 U.S. 682 (2014) ......................................................................... 17

Cantwell v. Connecticut,
    310 U.S. 296 (1940) ..................................................................... 8, 15

Church of the Lukumi Babalu Aye, Inc. v. Hialeah,
    508 U.S. 520 (1993) ......................................................................... 16

Dunn v. Ray,
    139 S. Ct. 661 (2019) .................................................................. 12-13

Ex parte Alba,
     256 S.W.3d 682 (Tex. Crim. App. 2008) ........................................... 7

Ex parte Chi,
     256 S.W.3d 702 (Tex. Crim. App. 2008) ........................................... 7

Heck v. Humphrey,
     512 U.S. 477 (1994) ........................................................................... 7

In re Murphy,
      No. WR-63,549-02 (Tex. Crim. App. Mar. 25, 2019) ..................... 6-7

Larson v. Valente,
     456 U.S. 228 (1982) ........................................................................... 8

Masterpiece Cakeshop v. Colorado Civil Rights Commission,
     138 S. Ct. 1719 (2018) ..................................................................... 16

Nelson v. Campbell,
     541 U.S. 637 (2004) ........................................................................... 7

                                                 iii
     Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 4 of 25




Ray v. Commissioner,
     915 F.3d 689 (11th Cir. 2019) .................................................... 10-12

State ex rel. Holmes v. Honorable Court of Appeals for the Third
      Dist., 885 S.W.2d 389 (Tex. Crim. App. 1994) ................................. 7

Other Authorities

TDCJ, Rehabilitation Programs Division, Chaplaincy Program,
https://www.tdcj.texas.gov/divisions/rpd/chaplaincy.html ................. 5, 15

Tex. Crim. App. Misc. R. 11-0003 .............................................................. 6




                                               iv
    Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 5 of 25




                           Table of Exhibits

Exhibit 1        Counsel’s February 28 email to Defendants’ General
                 Counsel

Exhibit 2        General Counsel’s March 5 email to Counsel

Exhibit 3        Counsel’s March 7 email to Defendants’ General
                 Counsel




                                     v
    Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 6 of 25




       IN THE UNITED STATES DISTRICT COURT FOR THE
      SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                     §
Plaintiff,                                     §
                                               §
v.                                             §
                                               §
BRYAN COLLIER, Executive Director,             §
Texas Department of Criminal Justice,          §
Huntsville, Texas                              §
                                               § Civil No.4:19-cv-01106
LORIE DAVIS, Director, Texas Department § ***CAPITAL CASE***
of Criminal Justice, Correctional Institutions §
Division, Huntsville, Texas                    §
                                               §
BILLY LEWIS, Warden, Texas Department §
of Criminal Justice, Huntsville Unit,          §
Huntsville, Texas                              §
                                               §
Defendants.                                    §


       COMPLAINT FILED PURSUANT TO 42 U.S.C. § 1983

     On March 28, 2019, Plaintiff Patrick Henry Murphy, Jr., a Pure

Land Buddhist, will be executed under conditions that violate the First

Amendment’s Free Exercise and Establishment Clauses and

substantially burden the exercise of his religious beliefs as protected by

the Religious Land Use and Institutionalized Persons Act of 2000

(“RLUIPA”), 42 U.S.C. § 2000cc et seq. Mr. Murphy’s request for a

                                     1
       Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 7 of 25




reasonable accommodation to have a Buddhist spiritual advisor instead

of a Christian chaplain in the execution chamber when he is executed

has been denied. Mr. Murphy respectfully requests that this Court

provide permanent injunctive relief ensuring that he is executed in a

manner that does not substantially burden the exercise of his religious

beliefs, does not violate his rights under the Establishment Clause, and

complies with the RLUIPA.

I.      Jurisdiction

        This court has jurisdiction under 28 U.S.C. §§ 1331, 1343, 1651,

2201, and 2202, and under 42 U.S.C. § 1983.

II.     Venue

        Venue is proper under 28 U.S.C. § 1391 because defendants

Collier, Davis, and Jones maintain offices in Huntsville, Texas.

Defendants are being sued in their official capacities. Venue is also

proper because the execution will occur in this district.

III.    Parties

        Murphy is currently incarcerated under a sentence of death at the

Polunsky Unit of the Texas Department of Criminal Justice in


                                        2
      Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 8 of 25




Livingston, Texas. He is scheduled to be executed on March 28, 2019.

       Bryan Collier is the executive director of the Texas Department of

Criminal Justice. He is being sued in his official capacity.

       Lorie Davis is the director of the Correctional Institutions Division

of the Texas Department of Criminal Justice. She is being sued in her

official capacity. Ms. Davis is the person charged by the trial court’s

order to execute the judgment of death against Murphy.

       Billy Lewis is the senior warden of the Huntsville Unit, the unit at

which TDCJ executes inmates. He is being sued in his official capacity.

As the warden of the Huntsville Unit, Mr. Lewis is the TDCJ official

that supervises Texas executions.

IV.    Procedural background

       On February 21, 2019, Murphy made known to Counsel his desire

to have his spiritual advisor, Rev. Hui-Yong Shih, also known as

Gerald Sharrock, present in the execution chamber when he is

executed on March 28 instead of the TDCJ Christian chaplain who is

ordinarily present in the execution chamber during executions. Murphy

is an adherent of the branch of Buddhism known as Pure Land


                                       3
     Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 9 of 25




Buddhism and has been for almost a decade. Accordingly, Murphy

believes it is possible for him, after death, to be reborn in the Pure

Land, a place where he could work towards enlightenment. Murphy

explained his belief is that he can only achieve this outcome if he is

able to focus on the Buddha at the time of his death and that the

presence of his spiritual advisor, who has visited him in this capacity

for the past six years, would permit him to maintain the required focus

by reciting an appropriate chant (akin to a prayer).1

      Accordingly, on February 28, 2019 – a full month before Murphy’s

scheduled execution – Counsel contacted Texas Department of

Criminal Justice’s (“TDCJ”) General Counsel, Sharon Howell. Exhibit

1. Counsel informed Ms. Howell of Murphy’s desire to have his

spiritual advisor present in the execution chamber instead of the

prison’s Christian chaplain.

      Ms. Howell replied to Counsel’s email on March 5. Exhibit 2. Ms.




      1  Murphy also explained that his religious belief is that his body should not
be disturbed for seven days after he is executed and that he had discussed this with
his spiritual advisor. Based on his conversation with his spiritual advisor, Murphy
asked Counsel to request that his body not be disturbed for seven minutes after his
execution. TDCJ has agreed to this request.
                                           4
    Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 10 of 25




Howell informed Counsel that Murphy could request the Christian

chaplain not be present in the execution chamber but that Rev. Shih

could not be in the chamber because TDCJ’s policy is that only TDCJ

employees can be present in the execution chamber during an

execution.

      Counsel replied to Ms. Howell on March 7. Exhibit 3. In light of

TDCJ’s policy, Counsel informed Ms. Howell that Murphy would be

content to have any Buddhist priest who is a TDCJ employee in the

execution chamber if such person exists. Ms. Howell has yet to reply to

Counsel’s March 7 email. Her decision not to reply appears to mean

either that TDCJ employs no Buddhist priests or that it intends to

deprive Mr. Murphy of his right to be accompanied by an advisor of his

own faith for some other reason. In either case, it appears the choice for

condemned prisoners, like Murphy, is to have a TDCJ-employed

chaplain present in the execution chamber,2 or to have no member of



      2 In addition to many Christian chaplains, TDCJ apparently employs five
Muslim clerics as chaplains. TDCJ, Rehabilitation Programs Division, Chaplaincy
Program, https://www.tdcj.texas.gov/divisions/rpd/chaplaincy.html. It does not
appear TDCJ employs any chaplains of other faiths. Id. While TDCJ contracts with
Native American and Jewish chaplains, it is not clear whether these individuals
could accompany condemned men in the execution chamber. Moreover, it does not
                                         5
     Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 11 of 25




the clergy present.

       Even though his request had yet to be expressly denied, on March

20, 2019, Murphy sought relief in the state courts through a petition

for a writ of prohibition filed in the Texas Court of Criminal Appeals

(“CCA”). Counsel first filed in the state court to give the courts of Texas

an opportunity to address Murphy’s claims. Counsel filed this

document without having ever learned from TDCJ that it had denied

Murphy’s request because under the CCA’s rules, documents which

asks that court to enjoin an imminent execution must be filed eight

days before the scheduled execution unless good cause exists for filing

on a later date. Tex. Crim. App. Misc. R. 11-003, available at

http://www.txcourts.gov/media/208124/miscruleexecution.pdf.

       On March 25, at 10:13 pm, the CCA denied Murphy leave to file

his petition for writ of prohibition.3 In re Murphy, No. WR-63,549-02

(Tex. Crim. App. Mar. 25, 2019). The Court held Murphy had not




appear TDCJ has entered into a similar contractual agreement with any Buddhist
priest. See id.
       3
          The Texas Rules of Appellate Procedure require a motion for leave to file accompany a
petition for writ of prohibition. Tex. R. App. P. 72.1.
                                                  6
     Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 12 of 25




shown he had a clear right to relief or that there was no other adequate

remedy at law. Id. As the concurring opinion from four of the CCA’s

nine judges makes clear, that court believes Murphy must raise his

claim in a complaint pursuant to 42 U.S.C. § 1983, filed in the federal

courts. Id. (Richardson, J., concurring).4 Accordingly, after first

attempting to give the state agency charged with carrying out the

execution an opportunity to address this issue administratively and

thereafter seeking relief in the state court, Murphy now files this

Complaint pursuant to 42 U.S.C. § 1983.

V.     TDCJ’s policy violates the First Amendment’s
       Establishment Clause because it is not neutral between
       religions.

       The First Amendment of the United States Constitution

commands that “Congress shall make no law respecting an



       4
          Murphy could not raise his claim in a habeas application filed in the state courts because
his claims do not challenge the legality of his conviction or sentence. See Ex parte Chi, 256
S.W.3d 702, 702-03 (Tex. Crim. App. 2008); Ex parte Alba, 256 S.W.3d 682, 685-87 (Tex.
Crim. App. 2008). As this Court is aware, for the same reason, Murphy’s claims could not be
raised in a habeas petition in the federal courts. In the federal courts, a section 1983 is a proper
vehicle by which to raise Murphy’s claims. See, e.g., Nelson v. Campbell, 541 U.S. 637, 644
(2004); Heck v. Humphrey, 512 U.S. 477, 487 & n.7 (1994). A section 1983 was not an available
vehicle in state court because such documents are filed in the state’s civil courts, and no state
court but the CCA has the jurisdiction to grant Murphy the relief to which he would be entitled if
successful, i.e., an injunction of his execution. See State ex rel. Holmes v. Honorable Court of
Appeals for the Third Dist., 885 S.W.2d 389, 395-96 (Tex. Crim. App. 1994).
                                                   7
    Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 13 of 25




establishment of religion.” U.S. Const., amend. I. This command is

similarly binding on the states. See Cantwell v. Connecticut, 310 U.S.

296, 303 (1940). The Establishment Clause of the First Amendment

prohibits governmental entities from passing laws that prefer one or

more religions over others. Larson v. Valente, 456 U.S. 228, 246 (1982).

By creating a policy that only employees can be present in the execution

chamber, by subsequently employing only Christian and Muslim

chaplains and not religious clerics of other religions, and by making

part of its execution protocol that a TDCJ-employed chaplain or no

chaplain will be present during executions, TDCJ has developed a

procedure which demonstrates a clear preference for Christianity and

Islam over other religions.

      A law or policy that is not neutral between religions, like TDCJ’s

policy, is inherently suspect and strict scrutiny must be applied when

determining whether the policy violates the First Amendment’s

Establishment Clause. Larson, 456 U.S. at 246. The policy can only

survive this level of scrutiny only if it is narrowly tailored to a

compelling interest. Id. at 247.


                                      8
    Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 14 of 25




     Presumably, TDCJ’s policy of allowing only employees in the

execution chamber during an execution was enacted, at least in part, to

ensure the procedure is secure. Counsel acknowledged as much in his

March 7 email to Ms. Howell. Exhibit 3. In Murphy’s case, Counsel gave

TDCJ ample time to insure there would be no security issues presented

by a Buddhist priest accompanying Murphy during the execution. Rev.

Shih is not someone who is unknown to TDCJ; he was approved to visit

inmates as a spiritual advisor no less than six years ago and has visited

Murphy on a regular basis in that capacity since that time. One month

would have been more than sufficient for TDCJ to conduct whatever

security screening measures it has employed with respect to the

Christian and Muslim chaplain it employs.

     Had Murphy waited until the week before his execution to make

this request, it is possible TDCJ’s interest in security purportedly

served by its policy could be sufficient to survive strict scrutiny. This

would be true if TDCJ could demonstrate there was not sufficient time

to perform whatever security check it performs on the chaplains it

employs. However, in a case where it was given a month to screen


                                      9
    Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 15 of 25




either Murphy’s spiritual advisor or another Buddhist priest, TDCJ’s

interest in security is not fitted closely enough to its policy for the policy

to survive strict scrutiny.

      The United States Court of Appeals for the Eleventh Circuit was

recently presented a case almost identical to Murphy’s. Domineque Ray

had been a committed Muslim since at least 2006. Ray v. Commissioner,

915 F.3d 689, 692 (11th Cir. 2019). An imam began visiting him as a

spiritual advisor in 2015. Id. On January 23, 2019 (fifteen days before

he was scheduled to be executed), Ray asked that his imam be present

in the execution chamber at the time of his execution instead of the

Christian chaplain. Id. at 693. Both the warden of the unit and the

unit’s Christian chaplain informed Ray his imam could not be present

in the chamber and that the Christian chaplain would be present

despite Ray’s request. Id. On January 28, Ray filed in the federal

district court a complaint pursuant to section 1983 alleging the prison’s

policy infringed on his rights pursuant to the Establishment Clause and

the Religious Land Use and Institutionalized Persons Act (“RLUIPA”).

Id. During district court proceedings, the State agreed to accommodate


                                      10
   Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 16 of 25




Ray’s request that the Christian chaplain not be present but reiterated

his imam could not be present. Id. at 694. Under Alabama’s policy no

one who is not an employee of the state’s department of corrections can

be present at executions. Id. Because the Christian chaplain was the

only religious cleric employed by the department, Ray’s only choice was

either to have the Christian chaplain present or to have no religious

cleric present during his execution. Ray’s counsel had argued that

Alabama could pre-clear and pre-screen Ray’s imam prior to his

execution and that this should not be difficult as he had already been

approved to serve as a spiritual advisor. Id. at 699. Alabama officials

stated this was not possible but did not provide any explanation for that

answer. Id. Nevertheless, the district court found Ray was not entitled

to have his execution stayed because he had not shown there was a

substantial likelihood he would succeed on the merits of his claims;

furthermore, the district court faulted Ray for not making his request

sooner. Id. at 694.

     On appeal, the United States Court of Appeals for the Eleventh

Circuit reversed the district court and stayed Ray’s execution. The


                                    11
   Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 17 of 25




Court found that Alabama’s policy furthered a denominational

preference. Ray, 915 F.3d at 697. The Court acknowledged “that

Alabama has a powerful interest in the secure and orderly

administration of the death penalty.” Id. at 698. However, finding

Alabama’s bare assertion that it could not pre-clear Ray’s imam before

the execution insufficient to survive strict scrutiny, the court of appeals

found there was a substantial likelihood Ray would succeed on his

Establishment Clause claim and stayed his execution. Id. at 701, 703.

     Alabama asked the Supreme Court of the United States to vacate

the stay. In a 5-4 decision, the Court granted Alabama’s motion, but did

so only because Ray had waited until January 28 (ten days before his

scheduled execution) to seek relief in the district court. Dunn v. Ray,

139 S. Ct. 661, 661 (2019). Ray had waited until January 23 to make his

request that his imam be present, learned that day that his request was

denied, and then waited an additional five days to seek redress from the

courts. Ray, 915 F.3d at 692-93. Justice Kagan, writing for the four

members of the Court who dissented from the decision to vacate the

stay, wrote that Alabama’s policy “goes against the Establishment


                                    12
     Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 18 of 25




Clause’s core principle of denominational neutrality,” and found that

the State’s interest in security during the election was not sufficiently

compelling to survive strict scrutiny when the State refused to explain

why it would not be sufficient for Ray’s imam to pledge he would “not

interfere with the State’s ability to perform the execution.” Ray, 139 S.

Ct. at 661-62 (Kagan, J., dissenting). There is nothing in the Court’s

ruling that suggests the five members who voted to vacate the stay

disagreed with Justice Kagan’s analysis except with respect to the issue

regarding the timing of Ray’s request for an accommodation.

       TDCJ’s policy is identical to Alabama’s in all relevant aspects: a

TDCJ-employed chaplain is present during executions unless the

inmate requests otherwise; the department’s policy is that only

employees can be present during the execution; the department employs

no religious clerics other than Christian and Muslim chaplains; and the

effect of these things is that the inmate must choose to have either the

Christian or Muslim chaplain or no spiritual advisor present during his

execution.5


       5
         That it appears a Texas inmate could to choose to have either a Muslim chaplain,
Christian chaplain, or no chaplain accompany him during his execution while an Alabama
                                               13
    Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 19 of 25




       Just as Alabama did not provide any reason why Ray’s imam

could not be pre-cleared ahead of his execution, TDCJ has not offered

any explanation regarding why it does not believe it cannot pre-clear

Rev. Shih (or some other Buddhist minister) ahead of Murphy’s

execution. (In fact, as indicated above, TDCJ has not even responded to

Counsel’s most recent communication attempting to resolve this

matter.)

       Murphy’s case differs from Ray’s in only two relevant respects.

First, Murphy made his request to TDCJ an entire month before his

scheduled execution. By doing so, Murphy gave TDCJ more than

adequate time to address its interest in assuring his execution is secure.

Second, Murphy began seeking relief in the state courts even before

TDCJ expressly denied his request. (As explained in greater detail

above, after giving TDCJ almost two weeks to respond to his question of

whether TDCJ employs any Buddhist priests, Counsel, out of




inmate can apparently choose only between a Christian chaplain or no chaplain, makes the Texas
execution protocol no less violative of the Establishment Clause than the Alabama protocol.
Regardless of whether the number of preferred religions is one or two, when a policy shows
preference for some religions over others, it runs afoul of the Establishment Clause.

                                             14
      Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 20 of 25




abundance of caution, began seeking judicial relief even though the

relevant administrative agency had yet to finally respond.)6

VI.    TDCJ’s policy unjustifiably interferes with Murphy’s
       ability to practice his religion and therefore violates his
       First Amendment right to the Free Exercise of religion.

       The First Amendment also commands that “Congress shall make

no law … prohibiting the free exercise of” religion. U.S. Const., amend.

I. Like the Establishment Clause, the Free Exercise Clause’s command

is binding on the states. See Cantwell, 310 U.S. at 303.

       TDCJ’s policy will prohibit Murphy’s ability freely to exercise his

religion. Specifically, it will prevent him from chanting with his

spiritual advisor at the time of execution in an attempt to stay focused

on the Buddha, as he believes is required if he is to enter the Pure Land

after his execution. The level of scrutiny to be applied when reviewing

policies that hinder an individual’s ability freely to exercise his religion

depends on whether the law is neutral and generally applicable. As




       6
         Even in its response in opposition for Murphy’s state court petition, TDCJ did not
expressly answer whether it employs any Buddhist priests. TDCJ did, however, direct the CCA
to its website which seems to indicate it employs only Christian and Muslim chaplains. See
TDCJ, Rehabilitation Programs Division, Chaplaincy Program,
https://www.tdcj.texas.gov/divisions/rpd/chaplaincy.html.
                                                15
    Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 21 of 25




Justice Kennedy explained in Church of the Lukumi Babalu Aye, Inc. v.

Hialeah, 508 U.S. 520 (1993), “a law that is neutral and of general

applicability need not be justified by a compelling government interest

even if the law has the incidental effect of burdening a particular

religious practice.” Lukumi Babalu Aye, 508 U.S. at 531. A law that

does not satisfy both of these requirements “must be justified by a

compelling governmental interest and must be narrowly tailored to

advance that interest.” Id.; see also Masterpiece Cakeshop v. Colorado

Civil Rights Commission, 138 S. Ct. 1719 (2018). TDCJ’s policy is not

neutral. Because Christian inmates are allowed to have a Christian

chaplain accompany them during their executions, the policy does not

prohibit a Christian inmate’s ability freely to exercise his religion. The

policy prohibits only non-Christian inmates from exercising their

religion at the time of their execution. Accordingly, the policy is

permissible only if it can survive strict scrutiny. As explained in greater

detail above, the policy cannot survive strict scrutiny, at least not in

cases like Murphy’s where TDCJ has been given a month to take

whatever measures are necessary to pre-clear a non-employee cleric.


                                     16
     Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 22 of 25




VII. If the Court believes TDCJ’s policy does not interfere with
     Murphy’s rights pursuant to the Free Exercise Clause, it
     should nonetheless find the policy violates the RLUIPA.

       “In RLUIPA, in an obvious effort to effect a complete separation

from the First Amendment case law, Congress deleted the reference to

the First Amendment and defined the ‘exercise of religion’ to include

‘any exercise of religion, whether or not compelled by, or central to, a

system of religious belief.’” Burwell v. Hobby Lobby Stores, 573 U.S.

682, 696 (2014) (quoting 42 U.S.C. § 2000cc-5(7)(A)). Accordingly, if the

Court believes TDCJ’s policy does not violate Murphy’s rights pursuant

to the Free Exercise Clause because Murphy’s chanting with a Buddhist

priest at the time of his death is not something he is compelled to do by

his religion,7 the Court should nevertheless find TDCJ’s policy violates

the RLUIPA.

VIII. Prayer for relief

       WHEREFORE, Plaintiff Patrick Henry Murphy prays that the

Court provide relief as follows:

       1.     Find that TDCJ’s policy violates Murphy’s rights under the

       7
          Counsel believe the Court should find Murphy’s religion does compel him to engage in
this activity because this is what Murphy believes he needs to do to maintain the focus that is
required for him to enter the Pure Land after he is executed.
                                                17
Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 23 of 25




       First Amendment’s Establishment and Free Exercise
       Clauses.

 2.    Find that TDCJ’s policy violates the RLUIPA.

 3.    Stay Murphy’s execution until TDCJ is able to carry out the
       execution in accordance with the Constitution and federal
       law.

 4.    Enter an Order prohibiting Defendants from executing
       Murphy until they can do so in a way that does not violate
       his rights.


                     Respectfully submitted,

                        /s/ David R. Dow
                  __________________________
                          David R. Dow
                    Texas Bar No. 06064900
                      Jeffrey R. Newberry
                    Texas Bar No. 24060966
                University of Houston Law Center
                       4604 Calhoun Rd.
                  Houston, Texas 77204-6060
                       Tel. (713) 743-2171
                       Fax (713) 743-2131

                Counsel for Patrick Henry Murphy




                                 18
   Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 24 of 25




                              Verification

      I, David R. Dow, attorney for Plaintiff in the above-entitled action,
state that to the best of my knowledge and belief, the facts set forth in
this Complaint are true.

      I declare under penalty of perjury that the foregoing is true and
correct. Executed on March 26, 2019.

                                         /s/ David R. Dow
                                         _______________
                                         David R. Dow




                                    19
   Case 4:19-cv-01106 Document 1 Filed on 03/26/19 in TXSD Page 25 of 25




                          Certificate of Service

     I certify that on March 26, 2019 a true and correct copy of the
above pleading was delivered via email to:

     Gwen Vindell
     Matthew Ottoway
     Criminal Appeals Division
     Office of the Attorney General
     P.O. Box 12548, Capitol Station
     Austin, Texas 78711-2548
     Email: Gwendolyn.Vindell2@oag.texas.gov;
     Matthew.Ottoway@oag.texas.gov

                                              s/ Jeffrey R. Newberry
                                              ____________________
                                              Jeffrey R. Newberry




                                    20
